


110 HR 3128 IH: To direct the Secretary of Defense to conduct a study on

U.S. House of Representatives
2007-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3128
		IN THE HOUSE OF REPRESENTATIVES
		
			July 23, 2007
			Mr. Gohmert
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To direct the Secretary of Defense to conduct a study on
		  the feasibility of using military identification numbers instead of social
		  security numbers to identify members of the Armed Forces.
	
	
		1.Feasibility study on military
			 identification numbers required
			(a)Study
			 RequiredThe Secretary of Defense shall conduct a study to
			 determine the feasibility of using a distinct military identification number to
			 identify each member of the Armed Forces instead of using the member’s social
			 security number.
			(b)ReportNot
			 later than one year after the date of the enactment of this Act, the Secretary
			 of Defense shall submit to Congress a report containing the findings of the
			 study conducted under subsection (a).
			
